Citation Nr: 0014602	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1960 to January 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDINGS OF FACT

1.  In a December 1996 decision, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of pneumonia.  This decision was subsequently 
affirmed by the United States Court of Appeals for Veterans 
Claims (the Court).  

2.  The evidence associated with the claims file subsequent 
to the Board's December 1996 decision is not so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  A December 1996 Board decision that denied the veteran's 
claim of entitlement to service connection for residuals of 
pneumonia is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2.  The evidence received subsequent to the Board's December 
1996 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
residuals of pneumonia have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim for 
service connection for residuals of pneumonia on the basis 
that he has submitted new and material evidence that well-
grounds his claim.  The veteran contends that he currently 
has chronic pulmonary obstructive disease (COPD), asthma, 
diabetes, gout, and hypertension as a result of having 
pneumonia during his period of active service. 

Service connection for residuals of pneumonia was last 
considered and denied by the Board in December 1996.  The 
Board denied the veteran's claim on the basis that the 
veteran had not submitted competent medical evidence linking 
his current diagnosis of moderate obstructive pulmonary 
disease to bronchopneumonia shown in service.  The evidence 
considered by the Board at the time of the December 1996 
decision consisted of (1) service medical records; (2) 
treatment records from Audrain Medical Center dated in July 
1972; (3) treatment records from the Wenzel Clinic dated 
October 1973 to January 1985; (4) VA outpatient treatment 
records dated August 1986 to August 1988; (5) treatment 
records from Larry E. Legler, M.D. dated March 1990 to 
December 1990; (6) a BVA remand dated September 1995; (7) 
statements from the veteran dated in November 1993 and April 
1996; (8) treatment records from Luis Robles, M.D. dated 
January 1992 to February 1995; and (9) treatment records from 
Golden Valley Memorial Hospital dated February 1975 to March 
1983.  This evidence showed that the veteran had 
bronchopneumonia in service.  Following service, the veteran 
continued to receive treatment for pneumonia, bronchitis and 
was shown to have moderate obstructive pulmonary disease with 
mild air trapping in December 1995.  However, the veteran 
failed to submit any evidence establishing a link or nexus 
between his in-service pneumonia and his currently diagnosed 
obstructive pulmonary disease.  As such, his appeal was 
denied.  

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  In the present case, the veteran appealed the 
Board's decision to the Court.  By Memorandum Decision dated 
in April 1998, the Court affirmed the Board's denial of the 
veteran's appeal.  Therefore, the Board's December 1996 
decision is final.  

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  The Board is obligated to 
review all evidence submitted since the claim was disallowed 
by a final decision and if the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. 
West, 12 Vet. App. 203 (1999).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  A three pronged 
analysis is used to determine whether evidence is "new and 
material" as defined by 38 C.F.R. § 3.156(a).  First, it 
must be determined whether the newly presented evidence 
"bears directly and substantially upon the specific matter 
under consideration," i.e., whether it is probative of the 
issue at hand.  Secondly, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
Board's December 1996 decision includes:  (1) statements from 
Keith Morris, M.D. with Comprehensive Family Care Center 
dated January 1998 to January 1999; (2) a statement from the 
veteran dated July 1998; (3) correspondence from the veteran 
to Representative Karen McCarthy dated September 1998; (4) 
treatment records from Dr. Stasny dated in January 1999; (5) 
hearing testimony given at the RO in March 1999; (6) VA 
outpatient treatment records dated January 1997 to April 1999 
and (7) a statement from the veteran dated in May 1999.  

Collectively, this evidence shows that the veteran received 
treatment for several disorders at a VA Medical Facility, 
including diabetes, obesity, gout, hypertension, degenerative 
joint disease and asthma.  In May 1997 it was noted that the 
veteran's COPD was stable.   

In January 1998 the veteran had symptoms and signs of COPD 
and diabetes mellitus.  Based on these symptoms and a history 
of severe pneumonia as reported by the veteran, Dr. Morris 
opined that the veteran's current condition "is probably 
related to his military service."  In March 1998, the RO 
requested Dr. Morris to identify specifically the records 
upon which he based his medical opinion.  Thereafter, Dr. 
Morris submitted another statement in which he requested that 
he be provided with a copy of the veteran's complete medical 
records and x-rays of his in-service treatment for pneumonia.  
Dr. Morris stated that once he received copies of these 
records, he would be willing to explain his rationale as to 
why the veteran's "near life-threatening pneumonia was a 
contributing cause of his [COPD]."  Notations in the record 
indicate that Dr. Morris was provided with a complete copy of 
the veteran's medical records, but additional statements from 
Dr. Morris regarding any possible link between the veteran's 
past medical history and his current disorder were not 
received.
  
In his statements, the veteran indicates that he smoked 3 
packs of cigarettes per day from 1960 to 1972 and he smoked 
on an occasional basis prior to 1960.  The veteran further 
indicates that he stopped smoking in 1972.  During a hearing 
in March 1999, the veteran testified that he thought that Dr. 
Morris had been able to review all of the veteran's medical 
records.  The veteran also testified that he continues to 
receive ongoing treatment for his respiratory disorder and to 
have his prescriptions renewed at the VA Medical Center 
(VAMC) in Kansas City.  The veteran testified that he has a 
productive cough on occasion, but that he does not have a 
continual cough.  He also stated that he is allergic to 
cigarette smoke and it makes him cough.  The veteran 
indicated that he had pneumonia in service for which he was 
hospitalized.  The veteran stated that since having pneumonia 
in service, he has been more prone to having colds and 
bronchitis.  He also testified that he stopped smoking in the 
1970's and that after service, he was not routinely exposed 
to any environmental elements that could have independently 
triggered his current respiratory condition.   

In January 1999, Dr. Stansy submitted an extensive statement.  
Dr. Stansy stated that he did not examine the veteran, but 
spent approximately 30 minutes with him and reviewed some of 
the veteran's medical records.  Dr. Stansy did not 
specifically identify which treatment records he reviewed.  
The veteran apparently requested Dr. Stansy to provide an 
opinion as to whether the veteran's current respiratory 
disorder is etiologically related to his in-service 
pneumonia.  In response to this request, Dr. Stansy indicated 
that because he was a family physician, he felt 

totally inadequate to give him a medical 
opinion as to whether his remote 
pneumonia had anything to do or even 
partially to do with his current 
diagnosis of COPD which more than likely 
is a result of his tobaccoism.  I would 
think that his lung fields would have 
retained some scarring or fibrosis if 
indeed the pneumonia was significant 
enough to cause alveolar necrosis, etc.  
I am certainly not qualified to document 
that interpretation in a disability 
hearing and would rather defer that to a 
pulmonary specialist who might be able to 
give a more valid opinion on whether that 
would be the case or not.  I told [the 
veteran] to seek pulmonary consultation 
and/or to [see] Dr. Morris for further 
assistance in his disability claim.

In this case, the Board finds that the recently submitted 
evidence is new but not material.  The evidence bears 
directly, but not substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant, 
but by itself and in connection with evidence previously 
assembled it is not so significant that it must be considered 
to decide fairly the merits of the claim.  The evidence is 
new in that it was not part of the record at the time of the 
December 1996 Board decision and it is not redundant of other 
evidence available at that time.  However, the evidence is 
not material in that it does not provide a link or a nexus 
between the veteran's in-service pneumonia and his currently 
diagnosed respiratory disorder or any other disorder.  

The veteran has submitted two medical opinions, one from Dr. 
Morris and one from Dr. Stansy, in an attempt to establish 
such a link or nexus.  In his opinion, Dr. Morris 
specifically states that the veteran related a history of 
having severe pneumonia in the Navy in 1960.  Based on the 
history given by the veteran and the veteran's current 
respiratory symptoms, Dr. Morris opined that the veteran's 
current disorder is probably related to his period of active 
service.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Clearly, the 
veteran is competent to testify that he suffered from severe 
coughing in service, but as a layperson, the veteran is not 
competent to provide a medical conclusion as to the cause of 
such coughing.  In this case, Dr. Morris' opinion is based on 
the veteran's own medical conclusion that he had "severe 
pneumonia" in service.  The veteran as a lay person is not 
competent to provide the medical conclusion that he had 
severe pneumonia during service.  Further, it is clear from 
Dr. Morris' statement that he did not have the opportunity to 
review the veteran's service medical records.  Therefore, Dr. 
Morris' opinion appears to be based solely on a history 
provided by the veteran.  Moreover, Dr. Morris provides no 
rationale for his medical opinion.  Where, as here, a medical 
opinion is made based upon reliance on unsupported history 
furnished by the appellant, that opinion has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  As such, the Board is not persuaded by 
Dr. Morris' opinion and his opinion does not constitute 
competent medical evidence upon which the Board can well-
ground the veteran's claim. 

With regard to Dr. Stansy's opinion, he indicates that as a 
family practitioner, he is not comfortable providing a 
medical nexus opinion in this case.  Further, Dr. Stansy did 
not have the opportunity to review all of the veteran's 
treatment records and further states that he would defer to a 
pulmonary specialist's opinion regarding whether the 
veteran's current disorder is etiologically related to his 
in-service pneumonia.  Consequently, Dr. Stansy does not 
provide the needed link or nexus between the veteran's in-
service pneumonia and his current respiratory disorder, or 
any other disorder. 

Based on the foregoing, the Board concludes that inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the Board's December 1996 
decision remains final.  Accordingly, the benefit sought on 
appeal must be denied.  



ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for residuals of pneumonia is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

